DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. The preliminary amendment received on 06/17/2021 has been acknowledged. Claim(s) 1, 3-5, and 7 has/have been amended, claim(s) 2 and 6 have been cancelled, and claim 8 has been added. The restriction response received on 02/02/2022 has been acknowledged and considered below. Claims 1, 3-5, 7, and 8 are now pending and have been considered below.

	Election/Restrictions
1.	Applicant’s election of Group I (claims 1-4 and 8) in the reply filed on 02/02/2022 is acknowledged.
2.	Claims 5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention Group II. Election was made without traverse in the reply filed on 02/02/2022.
 
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 3, 4, and 8, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 1, at line 11 the recitation “each other” renders the claim indefinite because it is unclear as to what the term “other” is referring to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, and 8, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallardo (U.S. Pub. No. 2013/0000236) in view of Montaner et al. (ES 2,701,605 A1 with English language equivalent US Pub. 2021/0395970).
As per claim 1, Gallardo teaches a building foundation structure (abstract) comprising a ground improved body obtained by improving a surface layer ground (figure 1b), and foundation concrete (1) placed on the ground improved body on site (figure 1b), wherein the foundation concrete directly supports building steel pillars or a building reinforced concrete wall (it is understood that the foundation concrete is capable of directly supporting building steel pillars or a building reinforced concrete wall), the foundation concrete has an upper part (upper portion; figure 1b) and a lower part (lower portion; figure 1b) having shapes different from each other (figure 1b), the lower part has a reverse trapezoidal sectional shape in a cross section taken along a vertical plane including a first horizontal direction perpendicular to a horizontal line connecting the building steel pillars adjacent to each other, or a cross section taken 
Gallardo fails to disclose the upper part has a brim portion protruding in the first horizontal direction or a brim portion protruding in the second horizontal direction, from a side edge at an upper end in the sectional shape of the lower part.
Montaner et al. discloses a foundation (abstract) including an upper part (upper portion; figure 1 top) having a brim portion (2a) protruding in the first horizontal direction or a brim portion protruding in the second horizontal direction, from a side edge at an upper end in the sectional shape of the lower part (figure 1 top).
Therefore, from the teaching of Montaner et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the footing of Gallardo to include an upper part having a brim portion protruding in the first horizontal direction or a brim portion protruding in the second horizontal direction, from a side edge at an upper end in the sectional shape of the lower part, as taught by Montaner et al., in order to provide further foundational support for the footing for a more stable tower assembly.
In addition, Gallardo as modified fails to disclose a thickness of the brim portion is not less than 0.05 m and not greater than 0.3 m, a protruding length of the brim portion is not less than 0.1 m and not greater than 0.6 m, and the protruding length of the brim portion is 1 to 4 times the thickness of the brim portion.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein a thickness of the brim portion is not less than 0.05 m and not greater  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein a thickness of the brim portion is not less than 0.05 m and not greater than 0.3 m, a protruding length of the brim portion is not less than 0.1 m and not greater than 0.6 m, and the protruding length of the brim portion is 1 to 4 times the thickness of the brim portion, in order to provide the optimal surface area to thickness ratio for the footing to be supported firmly on the ground supported foundation body. 
As per claim 3, Gallardo fails to disclose a slope angle of a side surface of the reverse trapezoidal sectional shape from a horizontal plane is not less than 20° and not greater than 40°.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to contrive any number of desirable ranges wherein a slope angle of a side surface of the reverse trapezoidal sectional shape from a horizontal plane is not less than 20° and not greater than 40°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re  F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to contrive any number of desirable ranges wherein a slope angle of a side surface of the reverse trapezoidal sectional shape from a horizontal plane is not less than 20° and not greater than 40°, in order to provide the optimal surface area to thickness ratio for the footing to be supported firmly on the ground supported foundation body. 
As per claim 4, Gallardo teaches the foundation concrete is individual footing (figure 1b), the lower part has a bottom surface having a four-or-more-sided polygonal shape (polyhedron shape with more than two sides; paragraph 16) smaller than a plan shape of an outer periphery at an upper end of the lower part (figure 1a), and the lower part has a side surface which is a slope surface connecting the outer periphery at the upper end of the lower part and an outer periphery of the bottom surface (figures 1a and 1b).
As per claim 8, the claim is rejected as incomplete since it depends on a claim [2] that was previously cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633